Citation Nr: 0723986	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-14 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to July 
1966.  He passed away in November 1991.  The appellant is his 
widow. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought on 
appeal.  A hearing was held at the RO in Huntington, West 
Virginia. 


FINDING OF FACT

A final December 1991 rating decision denied service 
connection for the cause of the veteran's death; evidence 
subsequently added to the record is either cumulative of 
previously considered evidence, not relevant or, when viewed 
in conjunction with the evidence previously of record, does 
not raise a reasonable probability of substantiating the 
claim.


CONCLUSION OF LAW

Evidence received since the December 1991 rating decision 
denying service connection for the cause of the veteran's 
death is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's certificate of death provides that he died in 
November 1991.  The immediate cause of his death was right 
lower lobe pneumonia; due to, or as a consequence of, 
metastatic squamous cell carcinoma of left lung (to brain); 
due to, or as a consequence of, left lung carcinoma.  

At the time of his death, the veteran was service-connected 
for anxiety disorder with depressive and hysterical 
conversion features, evaluated as 30 percent disabling; 
residuals, fracture of the right middle finger, evaluated as 
noncompensable; and scar, right lower leg, evaluated as 
noncompensable.

A December 1991 rating decision denied service connection for 
the cause of the veteran's death.  The appellant did not 
appeal this decision within one year of receiving 
notification and thus the decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  The December 1991 rating decision noted 
that the veteran's fatal conditions were not incurred or 
aggravated during active duty; were not compensably 
manifested within one year of the veteran's separation from 
active duty; and were not shown to be secondary to, or 
proximately the result of, service-connected disabilities.  
The rating decision also noted that the first mention of the 
veteran's fatal conditions was in 1989, many years after his 
service.

Evidence of record at the time of the December 1991 rating 
decision included service and post-service medical records.    

The December 1991 rating decision is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105 (West 2002).  
In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.  § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

Since the December 1991 rating decision, the appellant has 
submitted duplicate copies of the veteran's certificate of 
death and DD 214; a copy of the funeral bill; a copy of a 
1976 letter from the veteran's service officer to VA 
attempting to get the veteran into vocational training (with 
a waiver of initial review by the RO given during a March 
2007 hearing before the undersigned Veterans Law Judge); and 
correspondence from the NPRC that there was no record that 
the veteran served in Vietnam or was exposed to herbicides.  

In addition, the appellant submitted contentions to VA in 
written correspondence and during the March 2007 hearing.  A 
transcript of the hearing is in the record.  Essentially, the 
appellant asserts that the veteran had a lung disability 
during active duty that directly caused his death, or that 
his service-connected depressive disorder caused him to smoke 
which, in turn, caused his fatal lung conditions.  

The evidence submitted since the December 1991 rating 
decision simply fails to show that the veteran's fatal lung 
conditions were incurred in or aggravated by his service, 
were related to inservice exposure to herbicides (or may be 
so presumed), or were related to his service-connected 
depressive disorder.  Thus, the evidence is not material 
within the meaning of 38 C.F.R. § 3.156(a).  

As for the appellant's own contentions linking the veteran's 
death to his service, the Board notes that they are 
essentially the same as those previously made to VA years 
ago.  Thus, the contentions are not new evidence.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. West, 
11 Vet. App. 361, 368 (1998) (veteran's testimony supporting 
fact previously rejected regarding an alleged PTSD stressor 
was cumulative).  In this regard, the Board observes that the 
December 1991 rating decision essentially addressed 
entitlement to service connection for the veteran's death on 
direct, secondary and presumptive bases.  See also Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory 
does not constitute a new claim).

The appellant's contentions also fail to constitute competent 
medical evidence.  The Board is aware that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, No. 04-
0534 (Vet. App. June 15, 2007 ). 

In the present case, the appellant's own assertions are 
outweighed by the fact that she is unable to provide any 
objective evidence that the veteran served in Vietnam or was 
exposed to herbicides, or any post-service medical records 
linking the cause of his death to his service or a service-
connected disability.  

With regard to the appellant's theory that the service 
connected disorder caused the veteran to smoke and that the 
smoking caused the veteran's lung disorder, or the theory 
that the lung disorder that caused his death began in service 
(see transcript of the March 2007 hearing at page 6), in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  Simply 
stated, raising different medical theories as to how the 
veteran's death may be related to his service from July 1946 
to July 1966 does not provide a basis to reopen this claim.  
There is simply nothing in this record of a medical nature 
(medical record, medical opinion, treatment record, etc.) 
supplied since the final denial of this claim that would 
support such theories of entitlement.  

A new theory of entitlement from the appellant, who has no 
medical expertise, regarding how the veteran's service from 
July 1946 to July 1966 caused the veteran to die in November 
1991, while "new",  does not meet the standard's of 
"material" evidence.  Simply stated, a new theory of 
entitlement is a way the appellant could prevail in this 
claim, it is not "existing evidence" that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.

As the preponderance of the evidence is against the 
application to reopen the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in October 
2002 and December 2002 that discussed the particular legal 
requirements applicable to claims for service connection for 
the cause of death and claims to reopen final decisions, the 
evidence considered, and the pertinent laws and regulations.  
VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the appellant over the 
course of this appeal, the appellant clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the appellant's 
contentions and the communications provided to the appellant 
by the VA over the course of this appeal, she is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  The 
Board also finds that VA need not obtain a medical opinion in 
this claim, as the claim is not reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(ii).  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

ORDER

New and material evidence not having been received to reopen 
a claim for service connection for the cause of the veteran's 
death, the appellant's application to reopen the claim is 
denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


